Citation Nr: 1816049	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had service from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A hearing was held in January 2018 by means of video conferencing equipment with the Veteran in Providence, Rhode Island, before the undersigned Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Veteran testified during his hearing that he had an appointment with his VA provider regarding his hearing loss the week following his Board hearing.  Records from that appointment have not been obtained; therefore, a remand is necessary to obtain them.

The Veteran had a VA examination in April 2016.  The examiner opined that the Veteran's current hearing loss is not related to service because there was no significant shift in hearing thresholds at separation from service.  The Board observes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  If there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The Board finds the April 2016 VA opinion is inadequate because the examiner's rationale focused on the absence of bilateral hearing loss at separation from service, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements regarding onset and continuity of his symptoms, etc.  Based on the foregoing, remand is required for an additional examination and opinion.

Finally, the Board observes that in an August 2013 VA treatment record, the Veteran reported that he had hearing aids issued 10 to 15 years prior.  He also noted that his last employer gave annual hearing tests.  On remand, the RO should ask the Veteran to identify the provider who issued his hearing aids prior to 2013 and his previous employer.  He should be asked to provide the appropriate authorization and release forms for VA to attempt to obtain records from these providers.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, to specifically include audiology records from January/February 2018.  All attempts to obtain records must be documented in the claims file.

2. Ask the Veteran to identify and provide the appropriate authorization and release forms for the private provider who issued his hearing aids prior to VA treatment in 2013 as well as for his last employer.  Upon receipt of the forms, attempt to obtain the Veteran's records related to his hearing loss from these entities.  All attempts to obtain records must be documented in the claims file.

3. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his hearing loss.  The examiner must indicate review of the electronic claims file and he or she should elicit a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner must provide an opinion as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure during active service.

The examiner must support the opinion with rationale.  In rendering the above opinion, the examiner must consider the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements regarding onset and continuity of his symptoms.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




